Citation Nr: 0903433	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-34 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increased burial benefits based on service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to September 
1975.  The veteran died in December 2004.  The appellant is 
his brother.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which service connection for the cause of the 
veteran's death was denied.

This case was remanded in January 2008.  The requested 
development has been completed.


FINDINGS OF FACT

1. The veteran died in December 2004 of polypharmacy.

2. A preponderance of the medical evidence establishes that 
there is no etiological link between the veteran's cause of 
death and his active service.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
to the cause of the veteran's death; and the criteria for 
entitlement to increased burial benefits based on service 
connection for cause of the veteran's death are not met. 38 
U.S.C.A. §§ 101(24), 1101, 1131, 1137, 1310, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim. See 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated. 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

As above noted, the case was remanded in January 2008.  
Subsequently, a March 2008 letter from the RO provided an 
explanation of VA's duty to assist in obtaining records and 
providing a medical examination or opinion where necessary. 
The letters also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain 
private medical records and that the appellant submit any 
evidence that he feels would support his contention that the 
veteran's death was related to active service.  

The May 2005 statement of the case and subsequent 
supplemental statements of the case provided the appellant 
with the relevant regulations for his claim for a higher 
burial benefit based on service connection of the veteran 
cause of death, as well as those governing VA's notice and 
assistance duties and an explanation of the reason for the 
denial of the claims. The appellant was not represented by a 
veteran's service organization. Notwithstanding, the 
notification letters and information provided in the 
statement of the case and supplemental statement of the case 
were clear and complete. Thus, based on the record as a 
whole, a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate his claim for increased burial 
benefits based on service connection for the cause of the 
veteran's death and that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected. See 
Sanders, supra.

VA has obtained service medical records in pursuit of the 
original service connection claim, assisted the appellant in 
obtaining evidence, and afforded the appellant the 
opportunity to testify before the Board, which he initially 
requested, then canceled.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file; and the appellant has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II. Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.
Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death. 
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability. 38 C.F.R. § 3.312(c).

According to the death certificate, the veteran died on 
December [redacted], 2004.  The cause of death was listed as pending 
investigation.  The results of an autopsy, which was 
conducted in the same month, show that the cause of death was 
polypharmacy including cocaine, meprobamate, and 
carisoprodol; and that the death was found to be accidental.  
Other conditions found on autopsy included severe 
atherosclerotic cardiovascular disease, cardiomegaly, 
hepatomegaly, splenomegaly, and pulmonary edema.  

At the time of the veteran's death, he was service connected 
for varicose veins of the left leg, evaluated as 40 percent 
disabling from October 2002.  Nonservice connected pension 
was granted, effective in December 2000.

Service connection for a psychiatric disorder to include 
post-traumatic stress disorder (PTSD), bipolar, and manic 
depression with anxiety had been denied in an April 2004 
rating decision.  The veteran submitted a notice of 
disagreement to this decision, but died before he could 
perfect his appeal.  

Private and VA treatment records reflect that the veteran had 
been treated for a psychiatric condition including multiple 
hospital admissions for polysubstance abuse, misuse of 
prescribed medications, and multiple suicide attempts 
including drug overdose, self-stabbing wounds, and an attempt 
to kill himself with a shotgun.  VA examinations reflect 
diagnoses of varicose veins in the left leg and resolving 
gastritis in April 1983, essential hypertension, 
hyperlipidemia, and chronic bronchitis with probably mild 
chronic obstructive pulmonary disease associated with long-
time heavy cigarette smoking in October 2001, and long term 
treatment for varicose veins of the left lower extremity with 
chronic swelling and intermittent symptoms of mild phlebitis. 

Service medical records reflect no abnormalities, defects, 
diagnoses or other findings concerning his heart, lungs, 
liver or spleen at entrance to or discharge from active 
service.  There is no allegation, nor does the evidence show, 
that the veteran served in Vietnam.  Available service 
personnel records reflect no foreign service.  

The veteran's heart, lungs, spleen, and liver were found to 
be normal in VA examination conducted in April 1983.  The 
first medical evidence of possible liver problems is a 
private medical record showing that the veteran may have 
hepatitis C, dated in May 2001.  Further testing was 
recommended but was not completed.  Hypertension, 
hyperlipidemia, COPD and bronchitis were first diagnosed in 
2001.  This is many years following the veteran's discharge 
from active service and well-beyond the presumptive periods.  

There are no findings or opinions establishing that any 
heart, lung, liver or spleen condition are the result of the 
veteran's active service or, in the alternative, that the 
service-connected varicose veins of the left leg caused or 
contributed to the veteran's death.  
The appellant argues that the veteran's death from drug 
overdose is the result of his service because the drugs the 
veteran misused were prescribed by VA.  However, the record 
does not support this argument.  Rather, while the medical 
evidence of record does show that the veteran misused his 
prescribed medications, they also show that he misused 
illegal substances.  The autopsy revealed the presence of 
cocaine as well as meprobamate and carisoprodol.

VA treatment records immediately prior to his death show that 
the veteran had been diagnosed with schizoaffective disorder 
and polysubstance abuse.  He was noncompliant with his 
prescribed medication regimen, as well as with abuse of other 
substances including opiates, cocaine, and marijuana.  An 
entry dated in October 2004 indicated that he had been 
hospitalized twice in four weeks-in part due to symptoms 
arising from the veteran not taking his medications, as well 
as for substance abuse.  In November 2004, the records show 
he had been admitted to a substance abuse program.  Treatment 
entries just prior to his death noted that he was demanding 
narcotics for pain.  The staff explained they would help him 
manage his pain but he needed to report any controlled 
substances prescribed by the VA clinic to the VA domiciliary 
staff.  The veteran indicated he understood and the nurse 
noted in the record that the staff would try to re-focus the 
veteran on the need to deal with his substance abuse.  If 
this couldn't be accomplished, he would have to be 
discharged.

An entry dated days before the veteran's death indicates that 
he was informed his mother was fighting cancer.  An emergency 
pass was issued so that he could be with her.  The next day, 
an entry indicates that the veteran presented to the 
domiciliary with staggering gait and slurred speech.  A count 
of the veteran's medications revealed he had misused them.  
The veteran stated he took the medications for pain and 
anxiety.  The veteran was advised he needed to comply with 
medication instructions and the veteran stated he understood.

An entry dated the day after the veteran's death indicates 
that the veteran's brother reported the veteran had come home 
on an emergency pass to see his mother.  The next day he went 
out with his sister and returned home, ill.  He complained of 
being hot and she hosed him down in the front lawn.  She went 
into the house.  Another sister checked on him about ten 
minutes later and found him to be dead.  Family members 
reported the veteran was attempting to get cocaine from 
people at a bus station and a female friend, and that he had 
taken his prescribed medications "like candy."  The sister 
who had hosed the veteran down had reportedly taken a 
prescribed drug also, and was impaired to the point she did 
not think clearly enough to get help.  Sadly, the veteran 
died.

The record contains no other opinions or findings 
etiologically linking the veteran's overdose or his 
underlying substance abuse and psychiatric condition to 
active service, or to the service-connected varicose veins, 
left lower extremity.  

In summary, polypharmacy including cocaine and prescribed 
medications, atherosclerotic cardiovascular disease, 
cardiomegaly, hepatomegaly, splenomegaly, and pulmonary edema 
are not shown by the evidence to have been incurred as a 
result of the veteran's active service, or that he had heart 
disease, hypertension, liver disease or psychoses manifested 
within one year following his discharge from active service. 
Moreover, the record does not show that his service connected 
varicose veins of the left leg caused or substantially or 
materially contributed to the cause of his death.

Where as here, the determinative issue involves a question of 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the cause of death 
and service, or a service-connected disability is required to 
support the claim. The appellant as a layperson is not 
competent to offer an opinion on medical causation or a 
medical diagnosis. To the extent that the appellant 
associated the cause of the veteran's death to service, his 
statements do not constitute competent medical evidence in 
support of the claim. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Moreover, the record shows that the veteran was not in 
receipt of a 100 percent disability rating for service-
connected disabilities for the statutory 10 year period of 
time prior to his death. He was not in receipt of a 100 
percent disability rating for service-connected disabilities 
from release from active service to a period of time at least 
five years immediately preceding death. There is no evidence 
that the veteran was a prisoner of war.  See 38 C.F.R. § 
1318; 38 C.F.R. § 3.22.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to increased burial benefits based on service 
connection for the cause of the veteran's death is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


